Case: 21-10997       Document: 00516457572           Page: 1      Date Filed: 09/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           September 2, 2022
                                    No. 21-10997
                                                                             Lyle W. Cayce
                                  Summary Calendar
                                                                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Vernon Ray Stiff,
                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:20-CR-32-10


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Vernon Stiff has moved to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Stiff has filed a response.
   The record is not sufficiently developed so as fairly to evaluate Stiff’s claim
   of ineffective assistance of counsel; we therefore decline to consider the


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10997     Document: 00516457572           Page: 2   Date Filed: 09/02/2022




                                    No. 21-10997


   claim, but without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, relevant portions of the record, and
   Stiff’s response. We concur with counsel’s assessment that the appeal pre-
   sents no nonfrivolous issue for appellate review. Accordingly, the motion for
   leave to withdraw is GRANTED, counsel is excused from further responsi-
   bilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.
          There is a clerical error in the written judgment. Stiff was indicted
   for, and pleaded guilty to, a violation of 21 U.S.C. §§ 846 and 841(a)(1) and
   (b)(1)(A). The written judgement incorrectly lists those sections as being
   part of Title 18 instead of Title 21. Accordingly, we REMAND for the lim-
   ited purpose of correcting that error. See Fed. R. Crim. P. 36.